Citation Nr: 1732046	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO. 13-06 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for hepatocellular carcinoma (HCC), to include as secondary to herbicide or aflatoxin exposure.

2. Entitlement to service connection for a kidney spleen shunt, to include as secondary to HCC.

3. Entitlement to service connection for hepatitis B, to include as secondary to HCC.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. Jurisdiction over the claims now resides with the RO in Phoenix, Arizona.

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during his military service and is presumed to have been exposed to herbicide agents, including Agent Orange.

2. The Veteran's HCC and hepatitis B did not manifest in service, and are not etiologically related to his service. 

3. The Veteran's kidney spleen shunt is not etiologically related to his active service.



CONCLUSIONS OF LAW

1. The criteria for service connection for HCC, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2016).

2. The criteria for service connection for a kidney spleen shunt, to include as secondary to HCC, have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).

3. The criteria for service connection for hepatitis B, to include as secondary to HCC, have not been met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a February 2005 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).
VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examiners provided clear explanations in support of the opinions and findings, based on personal observations, clinical evidence and the state of medical science. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations are informed, competent and responsive to the issues. 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection 

The Veteran contends that his HCC was caused by herbicide exposure while stationed in the Republic of Vietnam, and that his HCC caused his kidney spleen shunt and hepatitis B. The preponderance of the evidence is against the claim, and the appeal will be denied. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A veteran who, during active military service, served in the Republic of Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicide agents. 38 C.F.R. §§ 3.307, 3.309. However, the list of diseases that are deemed associated with herbicide exposure does not include HCC, kidney spleen shunt, or hepatitis B. The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. 38 C.F.R. § 3.309 (e). Accordingly, presumptive service connection is not warranted; however, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Analysis

The Veteran was first diagnosed with HCC in November 1977, approximately four years after service. His service treatment records are absent of any symptoms of, diagnosis of, or treatment for HCC. 

In support of an unsuccessful January 1990 application to reopen his claim which was first denied in January 1980, the Veteran submitted a July 1979 statement from treating physician Bernard Kabakow, M.D. The physician stated that exposure to carcinogens is a likely cause of HCC. However, the physician did not further elaborate on his opinion as to its scientific bases.

The Veteran underwent a VA liver examination in February 2002. The examiner reported that the Veteran advised her that while on active duty in Vietnam, he worked on aircraft that were involved in the spraying of agent orange. Without elaboration, she found that it was "very likely" that hepatocellular carcinoma was the result of herbicide exposure. However, she did not state the scientific or bases of her opinion as to the cause of the disorder.

Upon VA examination in December 2013, the VA examiner opined that the Veteran's HCC was less likely than not due to aflatoxin exposure while stationed in Vietnam. The examiner noted that while aflatoxin may contribute to the pathogenesis of HCC, the contribution to the disease burden of HCC was minimal. 
The examiner reported that she had consulted reviewed the record, but also evidence based medicine and literature including UPTODATE (an on-line medical resource). She reported that the major risk factors for the development of hepatocellular carcinoma included hepatitis B, chronic hepatitis C, hereditary hemochromatosis and cirrhosis of almost any cause. She observed that it was "of note, the veteran had variceal bleeding and spleno renal shunt done in 1985," and that variceal bleeding was reported in cirrhotic patients. The examiner also noted there was no documented exposure to aflatoxin in the Veteran's record. 

In an October 2016 addendum, the examiner opined that the Veteran's HCC was less likely than not a result of herbicide exposure during service. In addition to the VBMS electronic file containing the evidence, the examiner also reviewed VA treatment records; articles submitted by the Veteran; and relevant internet UPTODATE articles on epidemiology, hepatocellular cancers, and hypertension. The examiner noted the hepatitis B is a known important risk factor for HCC, and that the Veteran was diagnosed with hepatitis B in 1985. However, the examiner also noted that evidence from epidemiologic studies remains insufficient to link dioxin with liver cancers. 

The December 2013 VA examiner who also provided the October 2016 addendum provided opinions that preponderate against the Veteran's claims. As opposed to the summary opinions provided previously, the opinions provided by the VA examiner are thoroughly-explained, based on apparent review of the current medical science and constitute highly probative evidence. The VA examiner provided the Veteran with an in-person examination, reviewed the claims file and provided medical opinions supported by adequate rationale.

The Board has carefully considered the February 2017 opinion of Joseph S. Galati, M.D., submitted in support of the claim, but finds that it is not as probative as those of the VA examiner. Dr. Galati was aware of the Veteran's Vietnam service, and his presumed exposure to herbicides. However, other than to cite that the "vast majority of cases" of HCC,  Dr. Galati does not mention the scientific or medical basis for his opinion, even observing that liver disorder was a "unusual tumor." 

The Veteran contends that his kidney spleen shunt and hepatitis B are a result of his HCC. However, as the Board has determined that the Veteran's HCC is not related to his active service, service connection on a secondary basis is not appropriate.

In particular, in October 2016, the VA examiner opined that the Veteran's kidney spleen shunt and hepatitis B were not etiologically related to herbicide exposure in service. Specifically, the examiner noted that a kidney spleen shunt is a surgical procedure used to treat portal hypertension and esophageal varices, and concluded it is not a result of herbicide exposure. The examiner also noted that the Hepatitis B virus is passed from person to person through sexual contact, sharing of needles, and from mother to child. The examiner again concluded that, as a result, the Veteran's hepatitis B was not caused by herbicide exposure. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for HCC is denied.

Service connection for a kidney spleen shunt is denied.

Service connection for hepatitis B is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


